Citation Nr: 0738774	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  07-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1956 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2007.  In November 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  After the hearing, the Board granted a 
motion to advance this case on the docket, due to the 
veteran's advanced metastatic prostate cancer.  38 C.F.R. 
§ 20.900(c) (2007). 

The RO found that new and material evidence had been received 
to reopen a previously denied claim for left ear hearing 
loss, and the Board agrees with the RO that the claim has 
been reopened by new and material evidence; thus the claim 
will be reviewed on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).


FINDINGS OF FACT

1.  The veteran had noise exposure in service; he currently 
has a left ear hearing loss disability; and medical evidence 
links the current disability to in-service noise exposure.

2.  The veteran currently has tinnitus which began in 
service.  


	(CONTINUED ON NEXT PAGE)





CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Sup. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) need not be discussed.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).



Left Ear Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service medical records do not show any audiogram reports, 
nor was tinnitus noted.  Nevertheless, service connection for 
hearing loss may be granted where there is:  (1) credible 
evidence of acoustic trauma due to significant noise exposure 
in service; (2) post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes; and (3) a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

As to the first of these requirements, the veteran testified 
at his hearing that he had noise exposure in service 
primarily from working in the laundry room aboard ship.  He 
also reported noise exposure from weapons.  The Board finds 
his statements to be credible.  In addition, service medical 
records show that the veteran worked in the engine room.  
Thus, in-service noise exposure is shown, both from the 
veteran's credible testimony, and as documented in the 
service medical records.  

As to the second element, post-service medical records from 
an April 1998 private evaluation to a February 2007 VA 
audiogram show hearing loss in the left ear meeting the 
requirements for hearing loss disability under 38 C.F.R. § 
3.385.  The March 2007 audiogram revealed profound 
sensorineural hearing loss in the left ear, while speech 
discrimination could not be tested.

Turning to the final element, i.e., a medically sound basis 
upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes, the 
file contains conflicting evidence.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

Service medical records show the veteran's treatment for 
allergic rhinitis, with symptoms including sneezing, in 
August 1956 and February 1957.  During a hospitalization from 
February to March 1957, initially for allergic rhinitis, 
although acute bronchitis was noted within 24 hours of 
admission, the veteran complained of constant bouts of 
sneezing, almost daily, since May 1956.  He stated that the 
sneezing was worse when he was below decks, and working in 
the engine room.  

After service, in April 1998, the veteran was evaluated by S. 
Anthony, D.O. for a vestibular cochlear deficit involving the 
left ear.  As history it was noted that he had hearing loss, 
more pronounced in the left ear, and non-resolving tinnitus, 
as well as recent symptoms of vertigo.  A "significant 
history" of allergic rhinitis was also noted as well.  A 
history of noise exposure from sirens while working in the 
fire department for several years was also noted.  The 
clinical impression was chronic otitis externa, severe 
sensorineural hearing loss of the left ear, vertigo, 
suspected vestibular dysfunction, and allergic rhinitis.  
After a magnetic resonance imaging (MRI) scan ruled out other 
causes, the clinical impression was left vestibular cochlear 
deficit consistent with Meniere's disease, presently stable.  

On a VA audiology consult in March 2006, the veteran reported 
little to no hearing in the left ear, which he attributed to 
excessive sneezing in service.  He also reported constant 
tinnitus bilaterally.  The history included noise exposure in 
the laundry room in service, after service as a firefighter, 
and recreationally in woodworking.  With respect to the 
veteran's medical history, the following was noted:  
"Medical problems significant for auditory/vestibular 
pathway involvement include:  rhinitis."  The assessment was 
that the veteran's military noise exposure was "more likely 
as not" [sic] a contributing factor to his hearing 
impairment.  

S. Klemawesch, M.D., wrote, in September 2006, that at the 
time of the veteran's initial evaluation in 1975, he gave a 
history of severe allergic rhinitis which had begun in 
service.  Because of the nature of the rhinitis he 
experienced severe, uncontrollable, repeated sneezing 
attacks.  It was the doctor's opinion that the severe 
rhinitis, and attendant sneezing attacks, affected his middle 
ear such that he experienced sensorineural hearing loss.

On a VA examination by an audiologist in February 2007, the 
examiner noted that the claims file showed a diagnosis of 
Meniere's disease, although the veteran was unaware of what 
this was, or even that he had the diagnosis.  He said he had 
first become aware of hearing loss when he was in his 40's.  
The examiner concluded that the configuration of hearing loss 
was consistent with Meniere's disease.  

An opinion was obtained in March 2007 from a VA physician, 
who reviewed the claims file, and concluded that rhinitis and 
sneezing attacks would not result in a sensorineural hearing 
loss, although a conductive hearing loss could result, and 
that the veteran's hearing loss was unrelated to sneezing, 
due to the "lack of evidence," the configuration of the 
hearing loss, and the diagnosis of Meniere's disease.  

The veteran believes that his left ear hearing loss results 
from episodes of sneezing in service.  However, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Dr. 
Klemawesch, however, expressed his opinion that that severe 
allergic rhinitis which had begun in service, and attendant 
sneezing attacks, affected his middle ear such that he 
experienced sensorineural hearing loss.  This opinion was 
contradicted by the March 2007 VA opinion, which concluded 
that rhinitis and sneezing attacks would not result in a 
sensorineural hearing loss, and that the veteran's hearing 
loss was unrelated to sneezing.  However, it is noteworthy 
that both Dr. Anthony in 1998 and the March 2006 VA audiology 
examination reported the history of allergic rhinitis as 
significant.  The VA report specifically noted that it was 
significant "for auditory/vestibular pathway involvement."  
However, it is not essential to delay this appeal by 
obtaining clarification of this matter, because the claim can 
be granted based on another theory, as discussed below.  See 
Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. 
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford 
v. Brown, 10 Vet. App. 120 (1997) (a separate theory of 
entitlement is not a new claim, but must be addressed as part 
of the current claim).  

The VA audiology evaluation in March 2006 also concluded that 
it was likely that the veteran's military noise exposure was 
a likely contributing factor to his hearing loss.  As 
discussed above, he has documented noise exposure during 
service.  None of the other medical evidence explicitly 
addresses the question of noise exposure as a cause of the 
left ear hearing loss.  The 2007 VA examination and opinion 
attributed the veteran's left ear hearing loss to Meniere's 
disease, but there is no evidence of the presence of 
Meniere's disease since the April 1998 evaluation, which 
diagnosed Meniere's disease because no other cause for his 
vertigo was found.  In particular, VA treatment records dated 
from March 2006 to January 2007 do not show a diagnosis of 
Meniere's disease.  According to the February 2007 
examination report, the veteran was unaware of a diagnosis of 
Meniere's disease, further evidence of a lack of chronicity 
of that condition.  

Thus, the only medical evidence of record which explicitly 
addresses the question of whether the veteran's current left 
ear hearing loss was related to in-service noise exposure 
concluded that there was a connection.  Moreover, although 
the examiner used the term "contributed," when it is not 
possible to separate the effects of the service-connected 
condition from a non-service-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In this case, there has been no 
attempt to separate the effects of any in-service noise 
exposure versus post-service noise exposure.  There is no 
medical evidence specifically attributing any part of the 
hearing loss to post-service noise exposure.  

For these reasons, the Board finds that the evidence of 
record is evenly balanced as to whether current left ear 
hearing loss was of service onset, and, therefore, service 
connection is warranted.  Moreover, this grant encompasses 
the left ear hearing loss in its entirety.  See Mittleider, 
supra.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus

Service medical records do not show tinnitus in service.  The 
VA examination in February 2007 noted that the veteran said 
he had begun noticing tinnitus in the military, related to 
his sneezing.  However, the examiner concluded that tinnitus 
was not shown until July 2006, and, therefore, not due to 
service.  Likewise, the March 2007 VA opinion resulted in a 
conclusion that tinnitus did not develop until July 2006, 
and, thus, was not related to service.  

However, when evaluated in April 1998 by Dr. Anthony, the 
veteran reported non-resolving tinnitus in his left ear.  
Although the report did not state how long tinnitus had been 
present, this is several years prior to July 2006.  Constant 
tinnitus, consistent with cochlear pathology, was also noted 
on the audiology evaluation in March 2006.  The Board is not 
required to accept an opinion based on inaccurate medical 
history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005)  
Hence, to the extent the 2007 opinions relied on a history of 
tinnitus only since July 2006, they are of no probative 
value.  Unfortunately, there is no medical opinion explicitly 
addressing service onset of tinnitus, based on an accurate 
medical history.  However, due to the veteran's poor health, 
an additional examination is not advisable, particularly when 
the deficiencies of the prior examination were not the 
veteran's fault.  

In analyzing the 2007 VA opinions, it is clear that the only 
reason for the conclusion that there was no nexus to service 
was the fact that it was first shown in the record in 2006, 
many years after service.  In other words, the sole basis, 
explicitly stated, for the opinion was that tinnitus was not 
present in service, not that it was otherwise unlikely, from 
a medical standpoint.  Moreover, a veteran is competent to 
report his observations of tinnitus; indeed, it is a 
subjective diagnosis.  As a consequence, under the limited 
circumstances presented by this case, these opinions may be 
interpreted as supporting a grant of service connection, if 
the condition was present in service.  

The veteran stated on the VA examination in February 2007 
that he had had tinnitus since his sneezing episodes in 
service.  While he is not competent to causally relate 
tinnitus to the sneezing episodes, he is competent to state 
that tinnitus was present since service.  Weighed against 
this evidence must be the lapse of many years between the 
appellant's separation from service and the first clinical 
evidence of tinnitus, which is evidence against the claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
At his hearing, the veteran testified that he did not know, 
until after he had joined The American Legion in 1973, that 
he was entitled to VA benefits.  The veteran was in the Coast 
Guard, and as there are differences in Coast Guard medical 
care, such as treatment at Public Health Hospitals rather 
than military facilities, the Board finds this reasoning 
credible.  Moreover, although as reported on the February 
2007 VA examination report, the history of tinnitus is 
difficult to decipher, it appears that while the veteran said 
that tinnitus began in service, it became more aggravating 
and noticeable as he got older.  Further, tinnitus is a 
condition which may be perceived as an annoyance, rather than 
a medical condition for which treatment is sought, and can be 
first brought to medical attention when specifically asked 
about symptoms, in connection with evaluation of another 
condition.  

Thus, for all of the above reasons, in particular, the 
veteran's credibility, the Board's reluctance to order 
further development in light of the veteran's health, the 
nature of the veteran's tinnitus as a subjective condition 
subject to lay observation, and the VA opinions in 2007, 
which left open the possibility of a nexus, if the condition 
was present in service, there is sufficient evidence in the 
veteran's favor to place the evidence in equipoise.  Thus, 
with the application of the benefit-of-the-doubt rule, 
service connection for tinnitus is warranted.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  




ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


